10

ll

12

13

14

15
16
17
18
19
20
21
22

23

District Judge Benj amin H. Settle

    
   
 
  

__-_--_ RECE|VED

APR 16 2019

ELERK U.S D!STRK¥T COUR!
By WESTERN DlSTRlCT OF WASH!NGTON AT T

   
 

UNITED STATES DISTRICT COUR‘
WESTERN DISTRICT OF WASHINGTON

Ar TACoMA
UNITED STATES oF AM.ERICA, ex rel. CASE No. C18-5565-BHS
ARTA LAHIJI, v .
_E_!ED__U_MEB_YAL

Plaintiff,

ORDER
v.

SOUND INPATIENT PHYSICIANS, INC.,

Defendant.

 

 

 

 

The Court, having considered Relator’s Notice of Voluntary Disrnissal the United States’
Consent to Disrnissal, hereby ORDERS, pursuant to 31 U.S.C. § 3730(b)(l), that:

l. All of the claims set forth in Relator’s Amended Complaint shall be dismissed against
all Defendants without prejudice to the Relator and Without prejudice to the United States; and

2. The Cornplaint, this Order, and all other papers on file in this action shall be unsealed.

DATEDthiS l lyday Of QQL § ,2019.

[PROPOSED] ORDER - 1 v UNITED sTATES ATTORNEY
(C18-5565-BHS) 700 STEWART STREET, SUrrE 5220

S , W O 98101
FILED UNDER SEAL EATTL?Z%;§I;§LG§EON

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

1

l

 

BENJAMII\'I

.S`

\

 

 

 

 

115

United States District dge

Presented by:

BRIAN T. MORAN
United States Attorney

//MMM(

PooJA F/&LDU DAVE, New York Bar #5011804
Assistant United States Attorney

United States Attorney’s Office

700 Stewart Street, Suite 5220 1

Seattle, Washington 98101

Phone: (206) 553»-.7970

Fax: (206) 553-4073.

Email: poo]`a.dave@usdoj.gov

[PROPOSED] oRDER - 2
(C18-5565-BHS)
FILED UNDER sEAL

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

